DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 reads “The keychain tool of claim 5,…”, and should be corrected to “The keychain tool of claim 4,…” to avoid an antecedent error. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9-11, 13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee Moon-Bok (KR Pub. No. 0126397Y1).

Referring to Claim 1: Lee Moon-Bok discloses a keychain tool (30 Page 6) consisting essentially of: a keyring (32 Pages 6-8); a bottle opener (20 Pages 6, 7, and 9; Paragraph 9 of translation); and gripping tongs (GT-A of Fig. 5-A and GT-B of Fig. 5-B inserted below) including a first gripping tong (GT-A of Fig. 5-A inserted below) and a second gripping tong (GT-B of Fig. 5-A inserted below), wherein a backside (shown in Page 8) of the bottle opener (20 Pages 6, 7, and 9) forms the first gripping tong (GT-A of Fig. 5-A inserted below).

    PNG
    media_image1.png
    623
    626
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    623
    671
    media_image2.png
    Greyscale



Referring to Claim 3: Lee Moon-Bok discloses the keychain tool, wherein the gripping tongs (GT-A of Fig. 5-A and GT-B of Fig. 5-B inserted above) include a spring (42 Pages 6-8) positioned at a conjoining end (Bottom ends of GT-A of Fig. 5-A and GT-B of Fig. 5-B inserted above) of the gripping tongs (GT-A of Fig. 5-A and GT-B of Fig. 5-B inserted above).

Referring to Claim 4: Lee Moon-Bok discloses the keychain tool, wherein the gripping tongs (GT-A of Fig. 5-A and GT-B of Fig. 5-B inserted above) further include an intermediary arm (I-Arm of Fig. 5-B inserted above) that extends from a first end (extending from end of GT-B of Fig. 5-B inserted above) and moves relative to a horizontal axis (moves relative GT-A of Fig. 5-A inserted above) of the keychain tool (30 Page 6).

Referring to Claim 5: Lee Moon-Bok discloses the keychain tool, wherein the intermediary arm (I-Arm of Fig. 5-B inserted above) includes a scoop (34 Page 7).

Referring to Claim 7: Lee Moon-Bok discloses a keychain tool (30 Page 6) comprising:
a keyring (32 Pages 6-8); a bottle opener (20 Pages 6, 7, and 9; Paragraph 9 of translation); and
gripping tongs (GT-A of Fig. 5-A and GT-B of Fig. 5-B inserted above) including a first gripping tong (GT-A of Fig. 5-A inserted above) and a second gripping tong (GT-B of Fig. 5-A inserted above), wherein a backside (shown in Page 8) of the bottle opener (20 Pages 6, 7, and 9) forms the first gripping tong (GT-A of Fig. 5-A inserted above).

Referring to Claim 9: Lee Moon-Bok discloses the keychain tool, wherein the gripping tongs (GT-A of Fig. 5-A and GT-B of Fig. 5-B inserted above) include a spring (42 Pages 6-8) positioned at a conjoining end (Bottom ends of GT-A of Fig. 5-A and GT-B of Fig. 5-B inserted above) of the gripping tongs (GT-A of Fig. 5-A and GT-B of Fig. 5-B inserted above).

Referring to Claim 10: Lee Moon-Bok discloses the keychain tool, wherein the gripping tongs (GT-A of Fig. 5-A and GT-B of Fig. 5-B inserted above) further include an intermediary arm (I-Arm of Fig. 5-B inserted above) that extends from a first end (extending from end of GT-B of Fig. 5-B inserted above) and moves relative to a horizontal axis (moves relative GT-A of Fig. 5-A inserted above) of the keychain tool (30 Page 6).

Referring to Claim 11: Lee Moon-Bok discloses the keychain tool, wherein the intermediary arm (I-Arm of Fig. 5-B inserted above) includes a scoop (34 Page 7).

Referring to Claim 13: Lee Moon-Bok discloses a keychain bottle opener (30 Page 6) having an elongated portion (EP Fig. 1-A inserted below) with a clawed end (21 Pages 6-9), the improvement comprising:
a gripping tong (GT Fig. 1-A inserted below) positioned parallel (P Axis Fig. 2-A inserted below) with the elongated portion (EP Fig. 1-A inserted below) of the bottle opener (30 Pages 6-9) and physically conjoined (shown in Pages 6-9) with the elongated portion (EP Fig. 1-A inserted below) on an end opposite the clawed end (21 Pages 6-9), the gripping tong (GT Fig. 1-A inserted below) is configured to perform a pincer action (shown in Page 7) with a backside of the clawed end (21 Pages 6-9).

    PNG
    media_image3.png
    623
    626
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    622
    626
    media_image4.png
    Greyscale


Referring to Claim 15: Lee Moon-Bok discloses the keychain bottle opener, wherein the improvement further comprises a spring (42 Pages 6-8) positioned at a conjoining end (CE Fig. 1-A inserted above) of the gripping tong (B of GT Fig. 1-A inserted above) and the elongated portion (EP Fig. 1-A inserted above).

Referring to Claim 16: Lee Moon-Bok discloses the keychain bottle opener, wherein the gripping tong (B of GT Fig. 1-A inserted above) further includes an intermediary arm (Int Fig. 1-A inserted above) that extends from the end opposite the clawed end (21 Pages 6-9) and moves relative to a horizontal axis (relative to EP Fig. 1-A inserted above) of the keychain bottle opener (30 Page 6).

Referring to Claim 17: Lee Moon-Bok discloses the keychain bottle opener, wherein the intermediary arm (Int Fig. 1-A inserted above) includes a scoop (34 Page 7 and Fig. 1-A inserted above).

Referring to Claim 20: Lee Moon-Bok discloses the keychain bottle opener, wherein the clawed end (21 Pages 6-9) is fashioned to a point (Page 3, Paragraph 11 of KR0126397Y1 Translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Moon-Bok (KR Pub. No. 0126397Y1) in view of McAuley (U.S. Patent. No. 9,475,197 B1).

Referring to Claim 2: Lee Moon-Bok discloses the keychain tool, but is silent on the gripping tongs specifically including an interior high friction liner.
McAuley (U.S. Patent. No. 9,475,197 B1), in an analogous invention, teaches a similar configuration keychain tool (10 Fig. 1) with similar configuration gripping tongs (48 and 50 Fig. 1) comprising an interior high friction liner (Column 2, lines 36-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping tongs of Lee Moon-Bok with the liner of McAuley for the purpose of, as it is known in the art, facilitating gripping objects such as a credit card (Column 1, lines 16-19 of McAuley).

Referring to Claim 8: Lee Moon-Bok discloses the keychain tool, but is silent on the gripping tongs specifically including an interior high friction liner.
McAuley (U.S. Patent. No. 9,475,197 B1), in an analogous invention, teaches a similar configuration keychain tool (10 Fig. 1) with similar configuration gripping tongs (48 and 50 Fig. 1) comprising an interior high friction liner (Column 2, lines 36-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping tongs of Lee Moon-Bok with the liner of McAuley for the purpose of, as it is known in the art, facilitating gripping objects such as a credit card (Column 1, lines 16-19 of McAuley).

Referring to Claim 14: Lee Moon-Bok teaches the keychain bottle opener, but is silent on the gripping tong specifically including an interior high friction liner.
McAuley (U.S. Patent. No. 9,475,197 B1), in an analogous invention, teaches a similar configuration keychain tool (10 Fig. 1) with similar configuration gripping tongs (48 and 50 Fig. 1) comprising an interior high friction liner (Column 2, lines 36-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping tongs of Lee Moon-Bok with the liner of McAuley for the purpose of, as it is known in the art, facilitating gripping objects such as a credit card (Column 1, lines 16-19 of McAuley).

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee Moon-Bok (KR Pub. No. 0126397Y1) in view of Chang et al. (U.S. Patent. No. 9,256,302 B2).

Referring to Claim 6: Lee Moon-Bok teaches the keychain tool, but is silent on the ends of the gripping tongs specifically including conductive rubber tips that interact with touchscreens.
Chang et al. (U.S. Patent. No. 9,256,302 B2), in a similar keychain tool (10 Fig. 1), teaches conductive rubber tips (26 Fig. 1) that interact with touchscreens (Column 3, lines 44-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee Moon-Bok with the conductive tips of Chang for the purpose of reducing human contact with surfaces that may contain sicknesses and diseases (Column 1, lines 27-34 of Chang et al.)

Referring to Claim 12: Lee Moon-Bok teaches the keychain tool, but is silent on the ends of the gripping tongs specifically including conductive rubber tips that interact with touchscreens.
Chang et al. (U.S. Patent. No. 9,256,302 B2), in a similar keychain tool (10 Fig. 1), teaches conductive rubber tips (26 Fig. 1) that interact with touchscreens (Column 3, lines 44-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee Moon-Bok with the conductive tips of Chang for the purpose of reducing human contact with surfaces that may contain sicknesses and diseases (Column 1, lines 27-34 of Chang et al.)

Referring to Claim 18: Lee Moon-Bok teaches the keychain bottle opener, but is silent on ends of the gripping tongs specifically including conductive rubber tip.
Chang et al. (U.S. Patent. No. 9,256,302 B2), in a similar keychain tool (10 Fig. 1), teaches conductive rubber tips (26 Fig. 1) that interact with touchscreens (Column 3, lines 44-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee Moon-Bok with the conductive tips of Chang for the purpose of reducing human contact with surfaces that may contain sicknesses and diseases (Column 1, lines 27-34 of Chang et al.)
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee Moon-Bok (KR Pub. No. 0126397Y1) in view of Stout (U.S. Patent. No. 9,307,898 B2).
Referring to Claim 19: Lee Moon-Bok teaches the keychain bottle opener, but is silent on bottom side of the intermediary arm specifically including an abrasive portion configured for nail filing.
Stout (U.S. Patent. No. 9,307,898 B2), in an analogous invention, teaches a bottom side of the similar configuration intermediary arm (42 or 46 Fig. 2) specifically including an abrasive portion (32; Column 3, line 13; Column 4, lines 40-41) configured for nail filing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediary arm of Lee Moon-Bok with the teachings of Stout for the purpose of having another hygienic feature for everyday usage as it is carried by health care professionals (Column 3, lines 14-15 of Stout)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muller (U.S. Patent. No. 6,951,040 B2), a multifunctional tool with bottle opener.
Lippert (U.S. Pub. No. 2018/0186616 A1), a bottle opener with a knife.
Kelly et al. (U.S. Pub. No. 2017/0355583 A1), a bottle opener with a spring.
Askew (U.S. Patent No. 9,880,647 B2), a set of tongs with a capacitive tip.
Caniparoli et al. (U.S. Patent No. 8,166,850 B2) a set of tongs with an integrated bottle opener. 
Brauner (U.S. Patent No. 7,144,128 B2), a gripping tool with a keyring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723